Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 1, 2009, by and between CRAY INC., a Washington corporation (“Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 29, 2006, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1 (a) is hereby amended (a) by deleting “June 1, 2009” as the last
day on which Bank will make advances under the Line of Credit, and by
substituting for said date “June 1, 2010,” and (b) by deleting “One Million Six
Hundred Ninety Thousand Dollars ($1,690,000.00)” as the maximum principal amount
available under the Line of Credit, and by substituting for said amount “Three
Million Five Hundred Thousand Dollars ($3,500,000.00),” with such changes to be
effective upon the execution and delivery to Bank of a promissory note dated as
of June 1, 2009 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

2. Section 1.1 (b) is hereby amended by deleting “One Hundred Ninety Thousand
Dollars ($190,000.00)” as the maximum principal amount available under the
Letter of Credit Subfeature, and by substituting for said amount One Million
Dollars ($1,000,000.00).”

3. Section 1.1 (d) and (e) is hereby deleted in its entirety, and the following
substituted therefor:

“(d)     “Foreign Exchange Facility.  Subject to terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including June 1, 2010, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by Borrower in United States
dollars of Japanese yen, Euros, Pound Sterling, Korean won, and other currencies
as the parties shall agree, provided, however, that the aggregate Maximum
Potential Exposure of

 

1



--------------------------------------------------------------------------------



 



all outstanding foreign exchange contacts shall not at any time exceed Two
Million Five Hundred Thousand United States Dollars (US $2,500,000.00).  No
foreign exchange contract shall be executed for a term in excess of twelve
(12) months or for a term which extends beyond the maturity of the Line of
Credit and all foreign exchange contracts shall be “payment versus delivery”,
unless otherwise agreed by the parties.  All foreign exchange transactions shall
be subject to the additional terms that certain Foreign Exchange Agreement dated
as of January 24, 2006 (as the same may be amended from time to time, “Foreign
Exchange Agreement”) all terms of which are incorporated herein by this
reference.  “Maximum Potential Exposure" means and is calculated as of the date
that Borrower executes any foreign exchange contract, the amount of Borrower’s
maximum potential liability to Bank under (i) all foreign exchange Transactions
outstanding at such time, and (ii) as applicable, all foreign exchange
Transactions requested by Borrower at such time, as determined by Bank in its
sole discretion. For clarity, the parties acknowledge that Borrower’s Maximum
Potential Exposure shall be reassessed only upon execution of new foreign
exchange contracts.
 

(e) Settlement. Each foreign exchange contract under the Foreign Exchange
Facility shall be settled on its maturity date by Bank’s debit to any deposit
account maintained by Borrower with Bank.

4. Section 4.10 is hereby deleted in its entirety, and the following substituted
therefor:

“SECTION 4.10. LIQUIDITY. In addition to minimum balances in the Collateral
account as defined in the ADDENDUM TO SECURITIES AGREEMENT, Borrower (a) shall
maintain liquid assets (defined as cash, cash equivalents and/or publicly
traded/quoted marketable securities acceptable to Bank in its sole discretion)
with an aggregate fair market value not at any time less than Three Million Five
Hundred Thousand Dollars ($3,500,000.00). Further, not later than 30 days after
the end of each quarter Borrower shall provide to Bank copies of all Borrower’s
current account statements for deposit, brokerage and other accounts, together
with such other information as Bank may require to determine compliance with
this covenant.”

5. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

6. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

2

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

          CRAY INC.   WELLS FARGO BANK,
NATIONAL ASSOCIATION   By: /s/ Brian C. Henry   By: /s/ Russell C. Carson  
Brian C. Henry,
Executive Vice President,
Chief Financial Officer
    Russell C. Carson,
Vice President   By: /s/ Kenneth W. Johnson         Kenneth W. Johnson,
Senior V.P., General Counsel,
Corporate Secretary      

 

3